Title: Thomas Jefferson to William Thornton, 23 November 1809
From: Jefferson, Thomas
To: Thornton, William


          
            Dear Sir
             
                     Monticello 
                     Nov. 23. 09.
          
          
		  
		  On my return hither, after an absence of a fortnight I found at the post office your favor of the 16th & avail myself of the first return of post to write the letter desired & now inclosed. I sincerely wish to success to the enterprize. 
		  at the same time I would rather see some of the French Merinos introduced because theirs have been selected from all Spain, as the finest individuals of the race; & indeed from all accounts they are quite a superior race of animals.
          
		   
		  
		  
		   The Marseilles fig, & Shepherd’s dogs shall be attended to in due time. the f difficulty will be how to get the latter to you. the first brood has been disposed of. another may be expected by Febriarry 
                  February. 
		  I am at present blockaded by a snow three inches deep, & the thermometer at 19.° and find that it renders my faculties as torpid as my fingers. they refuse further service than to add assurances to yourself & family of my great esteem & respect.
          
            Th:
            Jefferson
        